Matter of Michael R.C.S. (Tito S.--Julio C.A.) (2017 NY Slip Op 00653)





Matter of Michael R.C.S. (Tito S.--Julio C.A.)


2017 NY Slip Op 00653


Decided on February 1, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 1, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

CHERYL E. CHAMBERS, J.P.
L. PRISCILLA HALL
ROBERT J. MILLER
FRANCESCA E. CONNOLLY, JJ.


2016-06184
 (Docket No. G-1263-15)

[*1]Matter of Michael R. C. S. (Anonymous). Tito S. (Anonymous), appellant; Julio C. A. (Anonymous), et al., respondents.


Bruno J. Bembi, Hempstead, NY, for appellant.
Laurette Mulry, Central Islip, NY (John B. Belmonte of counsel), attorney for the child.

DECISION & ORDER
Appeal from an order of the Family Court, Suffolk County (George F. Harkin, J.), dated May 9, 2016. The order denied the petitioner's motion for leave to reargue his prior motion to amend an order of that court (Martha L. Luft, J.) dated April 1, 2015.
ORDERED that the appeal is dismissed, without costs or disbursements.
The petitioner's appeal from the order dated May 9, 2016, must be dismissed, as no appeal lies from an order denying reargument (see Matter of Shahid v City of New York, 144 AD3d 1164; Matter of Saldana v Lopresti, 133 AD3d 669).
CHAMBERS, J.P., HALL, MILLER and CONNOLLY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court